Per Curiam.
The defendant was charged with having violated section 10 of “An act to regulate the practice of medicine and surgery,” &c., approved May 22d, 1894, as amended by the act approved April 8th, 1921. Pamph. L. 1921, p. 702. The defendant was tried before the First District Court of the city of Newark, without a jury. The court found the defendant not guilty. The writ of certiorari seeks to set aside the judgment of the court below. Our reading of the record in this case leads us to the conclusion that the case is one entirely of fact.
It is the settled law of this court not to review questions of fact, in reviewing the decisions of inferior tribunals. McAdam v. Block, 63 N. J. L. 508.
Cases tried without a jury the judge settles and determines the facts. Bound Brook Stove Works v. Ellis, 98 N. J. L. 523. In this ease there is evidence on which the judgment of the court below rests.
The judgment of the Eirst District Court of Newark is affirmed.